           Case 3:21-cv-02470-EMC Document 36 Filed 06/24/21 Page 1 of 2



 1   Todd M. Schneider (SBN 158253)
     Jason H. Kim (SBN 220279)
 2   Matthew S. Weiler (SBN 236052)
     SCHNEIDER WALLACE
 3
     COTTRELL KONECKY LLP
 4   2000 Powell Street, Suite 1400
     Emeryville, CA 94608
 5   Telephone: 415.421.7100
     TSchneider@schneiderwallace.com
 6   JKim@schneiderwallace.com
     MWeiler@schneiderwallace.com
 7

 8   Kyle W. Roche (pro hac vice)
     Richard Cipolla (pro hac vice)
 9   ROCHE FREEDMAN LLP
     99 Park Avenue, 19th Floor
10   New York, NY 10016
11   Telephone: (646) 970-7509
     Email: kyle@rcfllp.com
12   Email: rcipolla@rcfllp.com

13   Attorneys for Plaintiffs
     [Additional Counsel on Signature Page]
14

15
                                   UNITED STATES DISTRICT COURT
16
                                NORTHERN DISTRICT OF CALIFORNIA
17

18
                                                         Case No. 21-cv-02470-EMC
19    JOHN CHU, et al.,

20                        Plaintiffs,                    NOTICE OF VOLUNTARY
                                                         DISMISSAL OF LEDGER
21    v.                                                 TECHNOLOGIES INC.
22    LEDGER SAS, et al.,
23                        Defendants.
24

25

26
27

28

                                        NOTICE OF VOLUNTARY DISMISSAL
                                           CASE NO. 21-CV-02470-EMC
           Case 3:21-cv-02470-EMC Document 36 Filed 06/24/21 Page 2 of 2



 1          PLEASE TAKE NOTICE THAT pursuant to Rule 41(a)(1)(A)(i) of the Federal Rules of

 2   Civil Procedure, Plaintiffs give notice that they have voluntarily dismissed their claims in the

 3   above-entitled matter, without prejudice, against Defendant Ledger Technologies Inc. (“Ledger

 4   Technologies”). Ledger Technologies has neither answered Plaintiffs’ complaint, nor filed a motion

 5   for summary judgment.

 6   DATED: June 24, 2021
 7                                                 By: /s/ Matthew S. Weiler
                                                   Todd M. Schneider (SBN 158253)
 8
                                                   Jason H. Kim (SBN 220279)
 9                                                 Matthew S. Weiler (SBN 236052)
                                                   TSchneider@schneiderwallace.com
10                                                 JKim@schneiderwallace.com
                                                   MWeiler@schneiderwallace.com
11                                                 SCHNEIDER WALLACE
12                                                 COTTRELL KONECKY LLP
                                                   2000 Powell Street, Suite 1400
13                                                 Emeryville, CA 94608
                                                   Telephone: 415.421.7100
14
                                                   Kyle W. Roche (pro hac vice)
15                                                 Richard Cipolla (pro hac vice)
16                                                 ROCHE FREEDMAN LLP
                                                   99 Park Avenue, 19th Floor
17                                                 New York, NY 10016
                                                   Telephone: (646) 970-7509
18                                                 Email: kyle@rcfllp.com
                                                   Email: rcipolla@rcfllp.com
19
20                                                 Velvel Freedman (pro hac vice)
                                                   Constantine P. Economides (pro hac vice)
21                                                 ROCHE FREEDMAN LLP
                                                   200 South Biscayne Boulevard
22                                                 Miami, FL 33131
                                                   Telephone: (305) 971-5943
23
                                                   Email: vel@rcfllp.com
24                                                 Email: ceconomides@rcfllp.com

25                                                 Counsel for Plaintiffs

26
27

28
                                                      -1-
                                     NOTICE OF VOLUNTARY DISMISSAL
                                        CASE NO. 21-CV-02470-EMC
